                  Case 5:08-cr-00062-D Document 113 Filed 08/10/20 Page 1 of 1


                                     COURTROOM MINUTE SHEET



CRIMINAL CASE NO. CR-08-62-D                                       Date August 10, 2020

UNITED STATES OF AMERICA v. D’Angelo Tyree McCorvey

PROCEEDING:           Hearing on Supervised Release

COMMENCED          2:00        ENDED      2:30    TOTAL TIME 30 minutes

JUDGE TIMOTHY DeGIUSTI               CLERK MIKE BAILEY REPORTER TRACY THOMPSON

GOV’T COUNSEL         David McCrary

DEFT COUNSEL          Bill Earley

Defendant Appears in person with assistant Public Defender

Gov’t Exhibits Admitted

Deft Exhibit’s Admitted

   WITNESS(ES) FOR GOVERNMENT                       WITNESS(ES) FOR DEFENDANT

   1.                                               1.
   2.                                               2.
   3.                                               3.
   4.                                               4.
   5.                                               5.

        Defendant Remanded to Custody       Defendant Released on Previously Imposed Conditions

ENTER ORDER: Hearing held. Defendant advised of the allegations of violation of Supervised

Release and admits the allegations. The Court has previously found the allegations on 2nd Amended

Petition have been established and finds the allegations in the 3rd Amended Petition have been

established. Defendant is sentenced to the custody of the BOP for a term of 6 months and 24 months

of Supervised Release is imposed with all mandatory and standard conditions along with the additional

conditions listed on page 4 of the Amended Violation Report. Defendant advised of the right to appeal

and appeal IFP. The Court recommends FCI-El Reno, OK, if eligible as place of confinement.
